Citation Nr: 1043474	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability to include arthritis.  

2.  Entitlement to a disability rating in excess of 10 percent 
for status-post acromioclavicular separation of the right 
shoulder.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for tinnitus, claimed as ringing in the ears, claimed as a result 
of VA medical treatment in 2004.

4.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from September 1971 to August 1974.  
Subsequently, he served in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veteran 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, dated 
July 2006 and October 2007.  The former rating decision denied 
the Veteran's claim for benefits for tinnitus pursuant to 38 
U.S.C.A. § 1151.  The later rating decision, in part, denied an 
increased rating for the service-connected right shoulder 
disability and continued to deny the reopening of the claims for 
service connection for hypertension and a cervical spine (neck) 
disability.  

In November 2009, the appellant testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.

The case was previously before the Board in January 2010, when it 
was remanded for examination of the veteran and medical opinions.  
The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran injured his 
right shoulder while on active duty in 1973.  

2.  Private, VA and reserve service treatment records reveal that 
the Veteran had a post-service injury to the right shoulder and 
neck in 1977.

3.  Radiology evidence reveals current diagnoses of degenerative 
disc changes with osteophytes (arthritis) at C4-5, C5-6, and C6-
7.

4.  The Veteran reports a continuity of symptomatology of neck 
pain dating back to service.  

5.  The Veteran's service-connected right shoulder disability is 
manifested by range of motion showing the most severely limited 
motion to be flexion to 90 degrees with pain starting at 80 
degrees and abduction to 180 degrees with pain beginning at 120 
degrees.  It is also manifested by pain, stiffness, weakness, 
incoordination, decreased speed of joint motion, and x-ray 
evidence of degenerative joint disease.  

6.  There is no competent medical evidence of record to support 
the Veteran's assertions that his tinnitus was caused by a lack 
of proper care or negligent treatment on the part of VA 
caregivers.

7.  The preponderance of the evidence is against a finding that 
any action or inaction by VA caregivers caused the Veteran's 
tinnitus or constituted carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability to include arthritis, have been met. 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2010).  

2.  The criteria for a 20 percent disability rating, and no more, 
for the service-connected status-post acromioclavicular 
separation of the right shoulder, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2010).

3.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for tinnitus, claimed as due to VA inpatient 
treatment in 1985, have not been met.  38 U.S.C.A. §§ 1151, 7104 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability;  and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated July and December 2005 which substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The Veteran was provided additional notice in a letter dated May 
2006, which substantially complied with the requirements of 
Quartuccio with respect to his claim for compensation pursuant to 
38 U.S.C.A. § 1151 for tinnitus.  He was provided additional 
notice in a letter dated October 2006 which complied with the 
requirements of Dingess supra.  His claims were subsequently re-
adjudicated most recently in a July 2010 Supplemental Statement 
of the Case.

VA has obtained service treatment records, private medical 
records, VA examinations, VA treatment records, VA medical 
opinions, assisted the appellant in obtaining evidence, and 
afforded him the opportunity to provide testimony, written 
statements and evidence.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file and he has not contended 
otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II.  Service Connection for Cervical Spine Disability

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability, which is 
proximately due to, or the result of, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  

The Veteran had active duty from September 1971 to August 1974.  
Subsequently, he served in the Reserves.  The service treatment 
records clearly show that the Veteran injured his right shoulder 
while he was on active duty.  He is service-connected for this 
disability.  

Private medical records dated April 1977 show that the Veteran 
had post-service injury to his cervical spine (neck) and right 
shoulder.  A June 1979 VA Compensation and Pension examination 
report notes the post-service injury.  However, on examination 
the Veteran did report some injury to neck during service.  He 
also reported that his pain upon the post-service injury was 
similar to the pain experienced on active duty, but more severe 
and with increased numbness.  

Radiology evidence contained in a May 2010 VA x-ray report 
reveals current diagnoses of degenerative disc changes with 
osteophytes (arthritis) at C4-5, C5-6, and C6-7.  The radiology 
evidence of cervical disc disease dates back to at least November 
1986 when a VA computed tomography (CT) examination report noted 
the presence of cervical disc defects at C4-5 and C5-6.  
Documented reports of neck pain and radicular symptoms in the 
upper extremities date back to at least the 1979 VA Compensation 
and Pension examination.  

In May 2010, a VA Compensation and Pension examination of the 
Veteran was conducted to obtain medical opinions related to the 
Veteran's claim of secondary service connection.  The examining 
physician's opinion was that it was less likely than not that the 
Veteran's claimed cervical spine disability was caused, or 
aggravated, by the right shoulder disability.  However, the 
medical opinion also states that the "patient has no findings 
specific to the cervical spine to suggest an ongoing pathologic 
process, but simply has pain symptoms of the paraspinal 
musculature which are sequela of the chronic right shoulder 
pathology."  This opinion is equivocal and misleading.  It 
indicates essentially no "ongoing pathologic process" involving 
the cervical spine, but radiology evidence of record clearly 
shows the presence of degenerative disc disease and arthritis of 
the cervical spine.  The examiner also indicates the Veteran has 
intermittent spasm of the right cervical paraspinal musculature 
which, at least in part, is related to the Veteran's service-
connected shoulder disability.  

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West  2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

The 2010 VA medical opinion is equivocal, indicating no current 
neck disability, when objective radiology evidence establishes 
one, and indicating no secondary relationship to the service-
connected shoulder disability, but then acknowledging cervical 
pain and muscle spasm resulting from the Veteran's shoulder.  
Essentially, the physician's plain answers to questions involving 
secondary service connection are negative, while the rationale 
provided indicates a relationship between the service-connected 
shoulder disability and symptoms of neck pain, and cervical 
muscle spasm.  

It is clear that the Veteran did indeed have a post-service neck 
and right shoulder injury in 1977.  However, the Veteran 
maintains that he had similar, but not as severe, symptoms of 
neck pain, dating back to the original injury during service.  He 
is competent to report symptoms of neck and shoulder pain, and to 
report that the nature of the pain is similar to that experience 
upon initial injury during service.  Lay evidence can be 
competent and sufficient to establish the symptoms of back pain 
and a continuity of symptomatology.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.303(b).  

Accordingly, service connection for a cervical spine disability 
to include arthritis, is warranted.

III.  Increased Rating for Right Shoulder Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  38 
C.F.R. § 4.14.  Thus, a claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, which is 
contrary to the provisions of 38 C.F.R. § 4.14.  A claimant may 
have separate and distinct manifestations attributable to the 
same injury, however, and if so, these should be rated under 
different diagnostic codes.  See Fanning v. Brown, 4 Vet. App. 
225 (1993).

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West  2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

The Veteran claims entitlement to an increased disability rating 
for his service-connected status-post acromioclavicular 
separation of the right shoulder (right shoulder disability).  As 
noted above service treatment records reveal that the Veteran 
injured his right shoulder during active duty.  Subsequent to 
service, in 1977, he re-injured his right shoulder.  The 
Veteran's right shoulder disability has been rated at a 10 
percent disability rating effective from the date of separation 
from active duty in August 1974.  He received a temporary total 
(100%) disability rating pursuant to 38 C.F.R. § 4.30 for the 
period from January to March 1986 because his shoulder disability 
required surgical treatment.  

Private and VA records reveal that the Veteran has continued 
complaints of right shoulder pain which has been treated with 
pain medication and physical therapy.  

In April 2008, a VA Compensation and Pension examination of the 
Veteran was conducted.  He reported being right handed.  Physical 
examination revealed pain and stiffness of the right shoulder but 
no evidence of deformity, instability, weakness, dislocation, 
locking, inflammation, or effusion.  Range of motion testing of 
the right shoulder revealed both flexion and abduction to 180 
degrees with pain beginning at 120 degrees.  However another 
entry in the same examination report indicated a range of motion 
of right shoulder flexion to be to 90 degrees with pain starting 
at 80 degrees.  

In May 2010, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  Again, he reported 
being right handed.  He also reported severe flare-ups of right 
shoulder pain weekly with significant use of the right arm.  He 
treated these with heat to alleviate the symptoms.  Physical 
examination of the right shoulder revealed pain, stiffness, 
weakness, incoordination, and decreased speed of joint motion.  
There was no evidence of dislocation, locking, inflammation, or 
effusion.  While the initial part of the examination report 
indicated no deformity, the later part of the report notes that 
the Veteran holds his right shoulder lower than the left shoulder 
and did indicate a finding of deformity and malalignment.  Range 
of motion testing of the right shoulder revealed both flexion to 
150 degrees and abduction to 120 degrees.  There was objective 
evidence of pain on range of motion.  MRI testing revealed mild 
tendionopathy of the distal supraspinatus tendon without tear and 
paralabral cyst.  X-ray testing revealed findings consistent with 
status post Mumford resection surgery of the right shoulder and 
right shoulder degenerative joint disease.  

The normal range of motion in the shoulder is from 0 to 180 
degrees of forward elevation (flexion) and 0 to 180 degrees of 
shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I.

The Veteran reports being right handed.  Accordingly all 
disability ratings involving his service-connected right shoulder 
disability involve rating the major extremity.  

He is currently rated at a 10 percent disability rating under 
Diagnostic Code 5203 for impairment of  impairment of the scapula 
and clavicle.  A 10 percent rating contemplates malunion of the 
joint or nonunion without loose movement.  A 20 percent rating 
contemplates nonunion with loose movement, or dislocation.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Alternatively, an evaluation may be assigned for limitation of 
motion of the shoulder joint under Code 5201.  With movement of 
the major limb to no greater than shoulder level, a 20 percent 
rating is assigned.  Movement of the major limb to midway between 
the side and shoulder level merits a 30 percent rating.  When 
movement of the major limb movement is restricted to 25 degrees 
or less from the side a 40 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Shoulder disabilities can also be rated under Diagnostic Code 
5202 for impairment of the humerus.  A 20 percent disability 
rating is warranted for malunion with moderate deformity or 
recurrent dislocation of the humerus at the scapulohumeral joint 
with infrequent guarding of movement only at shoulder level.  A 
30 percent rating is assigned for malunion of the humerus on the 
major side with marked deformity; or recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements.  A 50 percent rating is assigned 
for fibrous union of the humerus on the major side.  A 60 percent 
rating is assigned for nonunion of the humerus on the major side 
(false flail joint).  An 80 percent rating is assigned for loss 
of head of the humerus on the major side (flail shoulder).  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

Finally, shoulder disabilities can also be rated under Diagnostic 
Code 5200 for ankylosis of the scapulohumeral articulation, with 
disability ratings from 30 to 50 percent being assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence of record 
does not 

The recent VA Compensation and Pension examination reveals the 
presence of right shoulder degenerative joint disease, arthritis.  
Degenerative arthritis is rated under Diagnostic Code 5003.  This 
provision states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, degenerative 
arthritis with x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent disability 
rating and degenerative arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups warrants a 10 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The Veteran's service-connected right shoulder disability is 
rated at 10 percent under Diagnostic Code 5203 for impairment of  
impairment of the scapula and clavicle which symptoms of malunion 
or nonunion of the joint.  The objective evidence does not show 
these criteria to be present.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  Rather, the evidence shows that the Veteran has arthritis 
of the right shoulder joint.  He is therefore more properly rated 
under Diagnostic Code 5003 which instructs that his right 
shoulder arthritis disability should be rated on the basis of 
limitation of motion.  Again, limitation of motion of the 
shoulder joint is rated under Diagnostic Code 5201.  With 
movement of the major limb to no greater than shoulder level, a 
20 percent rating is assigned.  The 2008 VA Compensation and 
Pension examination indicated flexion of the right shoulder 
limited to 80 degrees with pain.  This meets the criteria for the 
assignment of a 20 percent disability rating under this 
Diagnostic Code.  Accordingly, the evidence supports the 
assignment of a 20 percent disability rating for the Veteran's 
service-connected right shoulder disability.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5201.  

The preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent for the Veteran's right 
shoulder disability.  There is no evidence of:  impairment of the 
humerus; limitation of motion of the arm to midway between the 
side and shoulder level, or less; or ankylosis of the 
scapulohumeral articulation.  38 C.F.R. § 4.71, Diagnostic Codes 
5200, 5201, 5202.  

In reaching the decision above, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518 (1996).

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of radiating pain and stiffness.  This functional 
impairment, however, is considered by the disability rating 
assigned above.  Generally, the degrees of disability specified 
by the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness 
when rating a service connected disability.  38 C.F.R. §§ 4.40, 
4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in Sanchez-Benitez v. West, the Board discussed the veteran's 
disability and stated that the "nature of the original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account. 38 
C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by 
the Board, with direct citation to sections 4.40 and 4.45, 
satisfies any obligation of the BVA to consider these regulations 
while rating the appellant's" disability. Sanchez-Benitez v. 
West,  13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected right shoulder disability.  Higher 
schedular evaluations under other diagnostic codes are available 
upon a showing of additional symptomatology.  The evidence does 
not show any periods of hospitalization for treatment of his 
service-connected right shoulder disability and there is no 
credible evidence that this disability results in any 
interference with employment.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required. See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).

Last, a claim for a total disability rating based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) has been considered.  There is no evidence of record 
suggesting that the Veteran is unemployable due to his service-
connected right shoulder disability.  Accordingly, consideration 
of TDIU pursuant to Rice is not warranted.  

IV.  Compensation pursuant to 38 U.S.C.A. § 1151 for Tinnitus

The Veteran asserts that he developed tinnitus because of a VA 
MRI examination in 2004.  He asserts he was left in the MRI 
machine unattended and that the noise caused him to develop 
tinnitus.  In the alternative, he claims that pain medication 
prescribed to treat his service-connected right shoulder 
disability has caused his tinnitus.  

In general, when a veteran incurs additional disability as the 
result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service connected.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training was 
the cause of such disability; and (3) that there was an element 
of fault on the part of VA in providing the treatment, 
hospitalization, surgery, etc., or that the disability resulted 
from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that: To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or death, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death; and VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider. 38 
C.F.R. § 3.361(d).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior to 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim is 
based is compared to his condition after such care, treatment, 
examination, services, or program has been completed.  Each body 
part or system involved is considered separately. 38 C.F.R. § 
3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination, and that 
the veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c) (1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A March 2004 VA outpatient treatment record indicates that the 
Veteran reported symptoms of ringing in his ears when he was 
exposed to noise during a recent MRI examination.  He also 
reported that the symptoms slightly coincided with his starting 
nortriptyline as medication for chronic neuropathic pain.  The 
physician ordered him to discontinue the medication and follow-up 
in a few days.

In June 2010, a VA examination of the Veteran was conducted.  The 
Veteran reported onset of tinnitus in 2004 after having an MRI 
examination.  He also reported symptoms of hearing loss at that 
time and taking high doses of prescribed pain medication.  Full 
examination was conducted, including audiology testing.  The 
physician's medical opinion was that tinnitus was not caused by 
the 2004 MRI examination.  The rationale was that MRI testing is 
not known to cause tinnitus and the noise of the machine was 
insufficient to cause a threshold shift in hearing to result in 
tinnitus.  The physician's opinion was that it was less likely 
than not that the Veteran's tinnitus was the result of his 
prescription medication.  The rationale was that the medication 
caused a temporary exacerbation of an already present tinnitus 
which resolved on discontinuing of the medication.  The 
physician's final opinion was that the Veteran's tinnitus was not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
VA.  Rather, the physician indicated that the Veteran's tinnitus 
was the result of age related hearing loss which was shown to be 
present on the audiology test results.  

Based on review of the claims file, entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 is not shown.  There 
is no question that the veteran has tinnitus.  However, despite 
his assertions to the contrary, the condition is not the result 
of a VA MRI examination in 2004, or the result of prescribed pain 
medication.  There is no competent medical evidence indicating 
that any of additional disability was caused by any VA treatment 
of the Veteran.  

There is no evidence of record, other than the veteran's 
contentions, that he developed tinnitus as a result of the noise 
from the MRI examination in 2004 or prescribed VA medication.  
There is no evidence of record that the Veteran's tinnitus was 
caused by VA treatment (or lack thereof) due to carelessness, 
negligence or the like.  As the veteran is not a medical expert, 
he is not competent to express an authoritative opinion on this 
issue.  Although the veteran is competent to testify as to his 
experiences and symptoms, such as ringing in his ears, where the 
determinative issue involves a question of medical diagnosis or 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does 
not reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (holding that lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witness' personal 
knowledge).  The veteran is not competent to provide an opinion 
as to whether he has additional disability as a result of VA 
treatment (or lack thereof) due to negligence or lack of proper 
care.

The overwhelming weight of the evidence demonstrates that the 
Veteran's tinnitus is due to age related hearing loss and not due 
to any VA treatment.  The Veteran's current tinnitus is not 
caused by VA treatment, or lack thereof, as a result of negligent 
treatment, lack of proper skill, error in judgment, or similar 
instance on VA's part in furnishing medical treatment.  The 
preponderance of the evidence is against the claim for 
compensation benefits under 38 U.S.C.A. § 1151; there is no doubt 
to be resolved; and compensation pursuant to 38 U.S.C.A. § 1151 
is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

ORDER

Service connection for a cervical spine disability, to include 
arthritis, is granted.

An increased rating of 20 percent, and no more, is granted for a 
service-connected status-post acromioclavicular separation of the 
right shoulder, subject to the law and regulations governing the 
payment of monetary awards.  

Compensation pursuant to 38 U.S.C.A. § 1151 for tinnitus, claimed 
as ringing in the ears, claimed as a result of VA medical 
treatment in 2004, is denied.
REMAND

The Veteran claims entitlement to service connection for 
hypertension secondary to his service-connected right shoulder 
disability.  The case was remanded in January 2010 to obtain VA 
examinations and medical opinions.  The May 2010 examination 
report did not provide complete answers to the requested medical 
opinion, so the report must be returned for addendum.  

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

A remand confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  Return the claim to the physician who 
conducted the May 2010 VA hypertension 
examination.  If that physician is 
unavailable, have the claims file reviewed 
by another VA physician of the appropriate 
specialty.  The physician should review 
the Veteran's VA treatment records related 
to his diagnosis and treatment for 
hypertension and provide an opinion as to 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
hypertension is related to, or caused 
by, or aggravated by any medication 
prescribed to treat the service-
connected right shoulder disability.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the physician who should provide a 
complete rationale for all conclusions 
reached.

2.  Review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If the 
medical opinion report does not include 
adequate responses to the opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following the above, readjudicate the 
Veteran's claim for service connection for 
hypertension.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


